DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 08/05/2021, with a request for continued examination filed 08/05/2021.
Claims 1-3, 5-8, and 10 are pending.
Claim 1 and 5 are amended.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 1 and 5, the claims respectively recite the limitations “…a memory including a first memory area and a second memory area…(e-1) storing, into the first memory area, the values of the state variables after the state transition…storing, into the second memory area, the output of the second evaluation function corresponding to the values of the state variables after the state transition… and in a case in which the output of the second evaluation function corresponding to the values of the state variables after the state transition is not less than the candidate of the minimum value stored in the second memory area, not storing, into the second memory area, the output of the second evaluation function corresponding to the values of the state variables after the state transition;…,” or a variation thereof. 
While a review of the instant specification mentions one instance of a “memory” in paragraph 108 of the instant application’s pre-grant publication no. US20190204794, the examiner cannot find any instance in the specification supporting first and second memory areas. Potential synonyms of memory, including “storage,” “database,” “db,” and “media,” also do not seem to be present in the instant specification. Furthermore, the instant specification only alludes to “storing in memory” once in the entire specification (see paragraph 108), and in a highly generic manner that does not specify first and second memory areas, much less when and where specific values are stored or not stored into specific areas of a memory.   
Response to Arguments
Applicant's arguments, filed 08/05/2021, regarding the outstanding 101 rejection have been fully considered and reassessed in view of the request for continued examination, but they are not persuasive. There is no pending prior art rejection. 
Applicant’s arguments generally amount to stating that the instant invention is directed to “an action of storing specific data into specific memory area under specific conditions” and directed to “write control of a memory device,” and that the computer components are not recited at a high level of generality and that the claim as a whole integrates the abstract idea into a practical application (see page 9, Arguments).
Of note, on page 9 of the arguments, Applicant states:

    PNG
    media_image1.png
    271
    632
    media_image1.png
    Greyscale

	And also concludes by stating on page 9 that:

    PNG
    media_image2.png
    172
    618
    media_image2.png
    Greyscale


The Examiner must respectfully disagree with the above arguments. 
As previously noted in prior office actions, the use of memory “areas” amounts to the use generic computer components that is an attempt to generally link the use of the judicial exception to the  is analogous to using pencil and paper as an aid for record keeping for performing mathematical calculations and mental calculations (see MPEP 2106.04(a)(2) III, B, and C).  In a simplified analogy, this is akin to, for example, using paper and pencil to do long division and keeping track of only certain intermediate values while arriving at a solution.  
	Additionally, concerning Applicant’s argument of “write control of a memory device” to “store specific data into a specific area of memory,” it is noted that the instant specification does not specify any structure of a memory, as noted in the 112(a) rejection above. That is, the instant specification only mentions “memory” once at the end of the specification, and makes no mention of any data being stored or not stored in a “first memory area” and/or a “second memory area.” Consequently, it is clear that the instant specification is not concerned with the functioning of memory or improvement of memory devices or computing devices as there is no discussion in the instant specification itself of such a need in the prior art, nor of structures or improvements to their functioning. Rather, it is evident that any addition of “write control” and “memory structures” into the claims entails general purpose computer components added post-hoc to an abstract idea (see MPEP2106.05(a)I). 
The stated advantages in the instant specification are due to the mathematical concepts themselves. It is noted that Applicant’s arguments stating that “a write control of the second memory area based on the output of the second evaluation function ensures the avoidance of a constraint violating solution while the use of the first evaluation function achieves easy escape from an undesirable local minimum,” is not attributed to any memory control or memory structure in the instant specification. The Examiner has only found paragraphs 47-48 and 58-59 of the instant application’s pre-grant publication that allude to a solution not satisfying a constraint being output as an optimal solution being avoided. However, these sections essentially disclose that it is because of the use of different evaluation functions, 
As noted in the prior office action, the use of a computer cpu and memory areas are essentially a tool, much like pencil and paper. A person can choose to write down certain intermediate values or not in the process of solving a mathematical problem. It is noted that MPEP 2106.04(a)(2) III C specifically alludes to claims that require a computer may still recite a mental process. The MPEP notes that the abstract idea should be evaluated in light of the specification. To that end, the instants claims and specification are rooted in optimization that is a mathematical concept being capable of carried out in the human mind, and it has already been established above that the instant specification makes no mention of a memory control. Any use of memory and processors are stated in a highly generic fashion because the computer and its components serve as a tool to perform the mental process. Meaning that memory and computer are used for record keeping and as a tool for performing the mental process of mathematical calculations.   
In other words, it is still a mathematical concepts that are carried out in claims and instant specification. That using such mathematical techniques over conventional techniques leads to better or faster solutions makes no difference whether carried out by computer cpu, carried out in the mind, or 
For these reasons the 101 rejection must be maintained. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, 10, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As part of the instant 101 rejection, the Examiner also points to the response to arguments 
and the 112(a) rejection above as being highly relevant to this rejection to the point that they essentially serve in complementing this 101 rejection. 

At step 1 of the Subject Matter Eligibility Analysis, claim 1 recites an optimization apparatus including a central processing unit and a memory, which are a combination of concrete devices, and therefore is a machine, which is a statutory category. Meanwhile, claim 5 recites a method of controlling an optimization apparatus for determining an optimal solution, including a series of calculation steps that store (or do not store) solution to memories, and therefore is a process. 
At Step 2A, prong one, claims 1 and 5 recite a series of limitations employing evaluation 
Specifically, the abstract idea falls within mathematical optimization concepts and equations of the stochastic and combinatorial variety that solve a generalized mathematical combinatorial optimization problem (see Pg. 9 Preface, Davendra, cited in a prior office action), and include the limitations of:
 “to calculate an output of a first evaluation function having the plurality of state variables as inputs,… including a first penalty term…the first penalty term including a first penalty coefficient; 
 to calculate an output of a second evaluation function having the plurality of state variables as inputs,… including a second penalty term…and the second penalty term being a same as the first penalty term except for the second penalty coefficient; 
(a) calculating an output of the first evaluation function…; 
(b) obtaining values of the state variables…; 
(c) calculating an output of the first evaluation function…; 
(d) stochastically determining whether or not the state transition is to be accepted…;
(e) in response to a determination that the state transition is to be accepted…; 
(e-2) regardless of whether a value of the first penalty term is zero or not, calculating an output of the second evaluation…, 
and 
(e-3) in a case in which the output of the first or second evaluation function corresponding to and in a case in which the output of the second evaluation function corresponding to the values of the state variables after the state transition is not less than the candidate of the minimum value stored in the second memory area, not storing, into the second memory area, the output of the second evaluation function corresponding to the values of the state variables after the state transition;
(f) after repeating step (a) to step (e) a predetermined number of times..” 
Analogous claims are found in independent claim 5, and analyzed the same. That such limitations are directed to an area of mathematics for solving combinatorial problems, is merely the intended use of the mathematics.
 	At step 2A, prong 2, claim 1 recites “a memory including a first memory area and a second memory area,” “a central processing unit,” and storing or not storing variables, states, etc., and the limitations of “d) stochastically determining whether or not the state transition is to be accepted, based on at least a random number…(f)… outputting the values of the state variables stored in the second memory area as the optimal solution of the evaluation function.”  Claim 5 recites equivalent limitations and structures.
	At Step 2B, while the claims include additional elements as noted above in Step 2A, they are not sufficient to amount to significantly more than the judicial exception. In particular, the recitation of a processor, memory and memory areas, and storing values, amount to no more than mere instructions to apply the exception using a generic computer component, and merely adding extra-solution activity.  The memory areas, and processor are recited at a high level of generality and recited so generically that MPEP 2106.04(a)(2) III C (please see response to arguments above for an expanded analysis and pertinent arguments, especially in view of the instant specification).   
As for the limitation of “d) stochastically determining whether or not the state transition is to be accepted, based on at least a random number,” while the use of a random number can in theory be generated in the mind, for completeness, it is noted that even if such a generation is done by processor, said limitation falls with what is well-understood, routine, and conventional activity, as evidenced by the instant specification in paragraph 40 (paragraph 38 of the pre-grant publication), and thus would not amount to significantly more than the abstract idea.  
The dependent claims 2-3, 6-8, and 10, similarly recite an abstract idea of mathematical concepts and mental limitations capable of being performed in the mind, without significantly more, other than the recitation of generic computer components recited at a high level of generality. Claim 2 recites ”step (e-3) includes determining whether the output of the first evaluation function is equal to 
The claims are not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117